EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on April 12, 2021.
The application has been amended as follows: 
Claims 39 (lines 21-25): 
“a resilient coupling feature attached to either the distal inner tube 
 or the distal outer tube, wherein the resilient coupling feature is 
 configured to deform in order to couple with the first coupling feature 
 Serial No. 16/368,969to thereby removably attach the second subassembly with the first 
 subassembly.”
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21-38, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a snap-fit coupling assembly comprising a resilient feature associated with the second subassembly and a second feature associated with the first subassembly configured to deform the resilient feature. 
Regarding claim 39, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a resilient coupling feature attached to either the 
Regarding claim 40, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the first subassembly includes a cam surface and the second subassembly includes a snap-fit feature, the method comprising deforming the snap-fit feature against the cam surface, securing the distal inner tube with the proximal inner tube, and securing the distal outer tube with the proximal outer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 12, 2021